Citation Nr: 1620607	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim. A transcript of that hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for hypertension, to include as secondary to diabetes mellitus. Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudicating the Veteran's claim. 

Here, the Veteran's claim may be granted upon a finding of direct or secondary service connection. Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Additionally, for veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).
If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

To date, evidence associated with the claims file includes the Veteran's service treatment records, private medical records dated April 1997 to April 2015, and VA treatment records dated March 2002 and September 2009 to May 2015. Additionally, the Veteran underwent VA hypertension examinations in March 2013 and February 2014, and a VA disability benefits questionnaire (DBQ) was completed in October 2015.

Unfortunately, the Board finds that the evidence of record is insufficient to properly adjudicate the Veteran's service connection claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015) (establishing VA's duty to assist veterans in substantiating claims for VA benefits). Although the March 2013 examiner diagnosed the Veteran with hypertension, no nexus opinion was offered at that time. Further, the February 2014 examiner addressed only the limited matter of secondary service connection, and did not address whether the Veteran's hypertension is directly linked to service. Although the February 2014 examiner addressed the matter of chronicity, the opinion provided is similarly limited to consideration of the Veteran's hypertension as secondary to the Veteran's diabetes, and does not address chronicity of the Veteran's hypertension following his exit from service. 

In light of these deficiencies, which are not otherwise addressed in the additional evidence of record, the Board finds that a new VA examination is warranted at this time. See Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991) (establishing that VA's duty to assist includes conducting a thorough and comprehensive medical examination); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As it appears that the Veteran primarily solicits treatment for his hypertension through private practitioners, it should also be ascertained whether updated treatment records exist and must be obtained. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private medical treatment he has received for his hypertension since April 2015. The RO should then take appropriate steps to secure copies of any private treatment records identified by the Veteran that are not currently of record. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.
2. Thereafter, provide the Veteran with a new VA examination to assess the nature and etiology of his claimed hypertension. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should determine whether the Veteran has a current diagnosis of hypertension. If so, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) The hypertension began in service, was caused by service, or is otherwise related to service, to include as being due to exposure to herbicides while in Vietnam; (2) the hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus; and (3) the symptoms of hypertension came to manifest to a degree of 10 percent or more within one year from the Veteran's date of separation and have continued since that time?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




